Citation Nr: 9933190	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-16 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spinal 
injury.

2.  Entitlement to service connection for a neurogenic 
bladder.

3.  Entitlement to service connection for anosmia.

4.  Entitlement to service connection for a bilateral hearing 
loss disability.

5.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability due to 
the service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The appellant is a veteran of active service from June 1972 
to June 1974 and from February 1978 to August 1979. 

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Houston, Texas and 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 1996, the issues were 
remanded to the Houston RO for further development.  

Service connection for a neurogenic bladder and bilateral 
hearing loss were previously denied, on both a direct-
incurrence basis and as secondary to existing service-
connected disabilities, by unappealed rating decision in 
October 1991.


FINDINGS OF FACT

1.  The appellant did not sustain a cervical spine injury in 
service.

2.  His congenital narrowing of the cervical vertebral 
spaces, degenerative cervical arthritis, and possible 
cervical disc disease, including herniated discs were not 
shown to be present in service nor for many years thereafter.

3.  The evidence does not show that the veteran's neurogenic 
bladder, anosmia, or bilateral hearing loss are related to 
service.  Service connection for a cervical spinal injury has 
not been established; thus, the veteran's neurogenic bladder, 
anosmia, or bilateral hearing loss cannot be proximately due 
to or the result of such an injury.


CONCLUSIONS OF LAW

1.  A cervical spinal injury, cervical arthritis or cervical 
disc disease were not incurred in or aggravated by service, 
nor may in-service occurrence be presumed.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1999).

2.  The veteran's neurogenic bladder, anosmia, or bilateral 
hearing loss were not incurred in service or related to 
service, nor did they manifest as secondary to a claimed 
cervical spinal injury in service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for a chronic disease, including arthritis 
and other organic diseases of the nervous system, if manifest 
to a degree of 10 percent or more within one year from the 
date of separation from such service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309.  The regulations state that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  "Disability" refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition.

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
providing for VA disability compensation benefits.  38 C.F.R. 
§ 3.303(c) (1999).

It is also important to note that the threshold for normal 
hearing is from 0 to 20 decibels (db) over a range of 
frequencies in Hertz (HZ), and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  Hearing loss is not subject to 
service connection until it constitutes a "disability."

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1999).

When a well grounded claim has been submitted and all of the 
evidence is assembled, the VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The service medical records dating from the veteran's first 
period of service are negative for any relevant complaints, 
treatments, or findings.  He was treated for a fracture of 
the right wrist in December 1973.  Audiometric examination 
during the first period of service produced findings 
inconsistent with the existence of a hearing loss disability 
and such tests during his second period of service, including 
the report of a Medical Board Evaluation in May 1979, also do 
not reflect the existence of a hearing loss disability.

In October 1978, the veteran sustained multiple injuries to 
his left leg and right forearm/wrist as a result of a bicycle 
accident in which the handlebars broke while he was riding 
his bicycle down a steep hill, and he crashed into a tree at 
high speed.  He underwent surgical treatment for these 
injuries at a military hospital in Nuremberg, Germany, after 
which he was transferred in November 1978 to Walter Reed Army 
Medical Center (WRAMC) in Washington, D.C., for follow-up 
treatment and comprehensive medical evaluation.

In May 1979, a Medical Board at WRAMC found the veteran to be 
medically unfit for further service as a result of multiple 
injuries to the left leg and the right forearm/wrist.  Later 
in that same month, a Physical Evaluation Board confirmed 
those findings.  The relevant service medical records, 
including the reports of the Medical Board and Physical 
Evaluation Board, do not mention of complaints, treatments, 
findings or diagnoses pertaining to the cervical spine or 
neck area.  X-ray films of the thoracic and lumbar spines 
taken in October 1978 were interpreted as normal; it was 
apparently not thought to be necessary to x-ray the cervical 
spine.

The service medical records, for either the veteran's first 
or second period of service, show no complaints or clinical 
findings pertaining to a neurogenic bladder, anosmia, or 
hearing loss.

The veteran's initial application for disability compensation 
benefits, received in June 1979, makes no mention of a 
cervical spinal injury, a neurogenic bladder, anosmia, or 
hearing loss.

The report of the initial post-service VA fee-basis medical 
examination of the appellant in November 1979 reflects no 
complaints or clinical findings pertaining to the cervical 
spine, a neurogenic bladder, or anosmia.  A hearing loss was 
demonstrated on audiometry evaluation at that time, as 
puretone threshold levels for the frequencies between 1000 
and 6000 Hertz ranged from 13 to 50 decibels, but there is no 
indication given by the examiners that it was linked or 
related to any incident in service, or that it was 
sensorineural in nature.

By rating action dated in March 1980, service connection was 
granted for left peroneal nerve palsy, limited motion of the 
right forearm and wrist as a residual of a Colles fracture of 
the distal right radius, and limitation of motion of the left 
knee as a residual of a fracture of the left lateral and 
medial tibial plateaus with left meniscectomy.

In January 1981, after testifying in detail at a hearing 
concerning his current condition, a Physical Evaluation Board 
permanently retired the appellant from military service due 
to left leg and right wrist disabilities; no mention was made 
at that time of any of the disabilities at issue in this 
appeal.  Contemporary medical records, such as VA examination 
reports dated from 1981 to 1982, are likewise silent 
concerning any of the claimed disabilities.

In April 1983, the veteran claimed entitlement to service 
connection for a back disability, making no mention of any of 
the disabilities currently at issue.  Both private and VA 
outpatient treatment records and official VA medical 
examinations continued to reflect no mention of any of the 
claimed disabilities until March 1987 (more than 7 years 
after service) when he was hospitalized at Ohio State 
University Hospital with a one-year history of urinary 
urgency and incontinence which was initially felt to be due 
to a small bladder capacity.  At that time, the veteran told 
his treating physicians that he had injured his back, left 
leg and right arm in a bicycle accident in October 1978, but 
he made no mention of a neck injury.  On admission, it was 
believed that he had a spastic bladder, probably secondary to 
a low back injury; and he underwent surgical enlargement of 
the bladder with an uncomplicated recovery. The final 
diagnosis reported at this time was of a neurogenic bladder.

In March 1986, the veteran was hospitalized at a VA facility 
for evaluation of temper tantrum outbursts at home.  
Psychological testing disclosed some evidence of a mild 
degree of organic impairment, the etiology of which was not 
specified.  An electroencephalogram was normal, and 
neurological tests of the cranial nerves revealed 
unremarkable findings.

On a VA medical examination in May 1987, the veteran 
complained of a loss of bladder control.  No relevant 
findings were made on this examination, but the reported 
diagnoses included a lower spinal cord injury at an unknown 
level.  VA outpatient treatment records dating through April 
1990 occasionally reflect a history given by the veteran of a 
neurogenic bladder, but no relevant findings are reported in 
those records.  On admission to a VA hospital in June 1990 
for treatment of other problems, it was again reported that 
the veteran had a spastic bladder, probably secondary to a 
lower back injury.  Examination of the neck at that time 
disclosed no significant abnormalities, and the cranial 
nerves were all within normal limits.

On a VA medical examination in early August 1990, the veteran 
claimed that he had to wear an adult diaper because he had no 
control over his bladder.  No relevant findings were reported 
at that time.  Later that same month, he was hospitalized at 
a VA facility for the treatment of multiple problems, 
including a neurogenic bladder and complaints of decreased 
hearing in the right ear.  He still gave no history of a neck 
injury in service, but claimed to have been incontinent of 
urine since 1986.  Magnetic resonance imaging (MRI) studies 
of the cervical spine disclosed congenital narrowing of the 
spine without cord compression; audiometric studies were 
reportedly consistent with a mild, low frequency hearing 
loss; and a partial work-up was consistent with a diagnosis 
of a neurogenic bladder.

The veteran was again hospitalized at a VA facility in June 
and July 1991 for evaluation of multiple medical problems, 
including bladder dysfunction.  A cervical MRI scan 
reportedly disclosed congenital narrowing at C3 through C7, 
greatest at C4-5 and C5-6; electromyography showed an old C7 
radiculopathy; and a urodynamic study was consistent with a 
spastic bladder.  The veteran demanded to be discharged from 
the hospital before further testing could be accomplished.  
Further neurological and urological consultations were to be 
accomplished on an outpatient basis.

By unappealed rating action in October 1991, entitlement to 
service connection for defective hearing and a neurogenic 
bladder was denied as not present in service or proximately 
due to any service-connected disabilities.  A claim for a 
cervical spinal injury had not been asserted at this time.  

VA audiometric examinations in August and November 1991 
disclosed a bilateral hearing loss disability.  The etiology 
was not specified.

On a VA general medical and peripheral neurological 
examination in October 1992, the veteran asserted that he had 
sustained a neck injury as a result of the bicycle accident 
in service.  He also alleged that he had developed a 
neurogenic bladder and diminished hearing over time after 
that accident in service, and he also asserted that he had 
lost his sense of smell.

The examining physician in October 1992 stated that the 
"veteran most recently has been evaluated and it has been 
determined that his neurogenic bladder, his diminished 
hearing and his loss of smell are undoubtedly related to a 
closed head injury and a missed cervical spine injury at the 
time of this bicycle accident [in service]."  It was reported 
that cranial nerves II to XII were intact.  The examiner also 
reported clinical impressions of urinary incontinence which 
was "most likely" secondary to an undetected cervical spinal 
injury in service, and anosmia secondary to an injury to 
cranial nerve I from the same bicycle accident in service.

As the Board noted in its subsequent December 1996 remand of 
this appeal, the quoted statement by the VA medical examiner, 
and the resulting reported clinical impressions, appear to be 
based entirely upon inaccurate statements made by the 
appellant at the time of the October 1992 examination setting 
forth his own opinion as to the origin of the claimed 
disabilities, rather than on the examiner's independent 
review of the relevant medical records.  In this connection, 
it is noted that neither earlier medical evidence of a 
previously undetected closed head injury or neck injury of 
service origin, nor competent medical evidence 
"undoubtedly" relating a neurogenic bladder, anosmia, or 
hearing loss to such a cause (to which this examiner referred 
in the quoted statement) is, in fact, of record, although the 
current record appears to be reasonably complete.  It is also 
significant that the examiner in October 1992 appears to have 
been unaware that, as late as June 1990, the cranial nerves 
were all reported to be intact.  Thus, the Board further 
observed in the December 1996 remand that an "opinion based 
upon an inaccurate factual premise has no probative value."  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

The veteran was again hospitalized at a VA facility in March 
and April 1993 for the treatment of unrelated multiple 
medical problems.  He wore hearing aids, there was no neck 
stiffness or swollen lymph nodes noted on examination, and 
his cranial nerves II through XII were reportedly intact.

Cervical MRI studies made in November 1993 reportedly 
disclosed minimal disc bulges at C3-4 and C4-5, as well as 
the congenitally small central canal at C3-4 through C5-6 
previously noted.

At an April 1995 hearing the veteran and his spouse explained 
their contentions.  The veteran testified that he felt the 
cervical disc bulges disclosed by recent MRI's and CAT scans 
of his neck were incurred in service and are reflected by the 
medical records dating back to the accident in October 1978.  
He stated that he had incurred no subsequent injuries to the 
neck, and he further testified that his doctors had told him 
that his bladder, which began to manifest leakage in about 
1986, was the size of a one-year old child's, and that this 
was due to the 1978 accident in service, not to any 
congenital problems.  Hearing Transcript (T.) at 10-11.  They 
enlarged his bladder in 1987, but it has done no good as he 
still must wear diapers due to loss of bladder control.  T. 
at 11-12.  He was unable to specify the date of onset of his 
claimed anosmia; he stated that, on one examination, he could 
not smell something his doctor held.  Finally, he stated that 
he wore hearing aids for a hearing loss which the VA examiner 
in October 1992 was the first to tell him was due to the 1978 
accident in service.  T. at 13.

In accordance with the Board's December 1996 remand, copies 
of the veteran's extensive VA medical records dating from 
1995 through at least May 1997 were obtained in July 1997.  
These tended to be cumulative of earlier medical records and 
document treatment for multiple medical problems, including a 
neurogenic bladder.  At one point, a question of multiple 
sclerosis arose in view of some of the appellant's complaints 
and symptoms (especially a December 1995 brain MRI), but this 
was later determined to be unlikely.  A cervical MRI study in 
May 1995 disclosed multilevel cervical stenosis secondary to 
a combination of a congenitally small canal and degenerative 
changes.  No disc herniations were seen at that time.  New 
hearing aids were fitted in February 1995, following 
audiometric evaluation in January 1995, which again disclosed 
a hearing loss disability of unstated origin.

In October and November 1997, the veteran underwent a series 
of VA medical examinations.  The general medical examiner 
initially reported diagnoses of multiple residual injuries 
from a bicycle accident in 1978, including bilateral hearing 
loss and bladder incontinence.  However, that examiner later 
stated by way of clarification in March 1998 that the 
diagnoses were based mainly on the oral history given him by 
the veteran at the time of the examination, and that the 
specialist examinations should be consulted for the 
definitive diagnoses, medical opinions and rationales.  
Apparently the examiner did not review the extensive medical 
evidence of record before reporting his diagnoses.  For this 
reason, as with the October 1992 VA examination report, the 
Board finds that this report is of minimal probative value 
concerning the etiology of the veteran's claimed 
disabilities.  See Reonal v. Brown, 5 Vet. App. at 461.

Likewise, on VA bladder examination in November 1997, the 
examiner concluded that, based solely on his examination and 
discussion with the veteran, he could not be sure that the 
bicycle accident in 1978 caused the current bladder 
dysfunction, which might possibly have been caused by "a 
previous condition."  No further explanation was given.

On VA audio examination in October 1997, the examiner did 
review the three-volume claims file, as well as examine the 
veteran's hearing disability.  The veteran demonstrated a 
very slight high frequency sensorineural hearing loss in both 
ears.  The professional opinion of the examining audiologist 
was that he had manifested no defective hearing during active 
service or within the one-year presumptive period afterwards; 
and that he had demonstrated a slight high-frequency hearing 
loss (not amounting to hearing loss disability) on entrance 
into service with no increase in hearing loss documented by 
the service medical records.

On VA cervical spinal examination in October 1997, the 
examiner commented that, in reviewing the claims file from 
the time of injury in service to the present, he could find 
no documentation of any neck injury or fracture at the time 
of the bicycle accident in 1978.  Some underlying congenital 
stenosis and some degenerative disc disease of the cervical 
spine was reflected by the post-service medical records in 
the claims file, but the examiner could not determine the 
exact etiology of the veteran's long and complicated history 
involving cervical spinal and neurological problems.  
Although the examiner indicating deferring any opinion as to 
the origin of the veteran's neurologic problems to the 
examining neurologist, he emphasized, however, that no 
documentation of a neck injury at the time of the bicycle 
accident in service could be found, and that the congenital 
stenosis shown by MRI studies would not be related to any 
such injury.  X-ray studies of the cervical spine at that 
time were interpreted as disclosing "early minimal" 
degenerative arthritis, particularly involving C2 and C3, and 
slight generalized osteoporosis.

Finally, the examiner on VA peripheral neurological 
examination in October 1997 emphasized that several hours had 
been spent reviewing the material in the three volumes of the 
claims file.  After a comprehensive medical examination of 
the veteran, an extensive discussion of the service medical 
records and a complete review of the veteran's medical 
history, this examiner concluded that the first suggestion of 
cervical spinal dysfunction was not recorded until years 
after the bicycle accident in service when he was evaluated 
for a small capacity spastic bladder (in 1987); that the 
imaging studies repeatedly show a congenitally small cervical 
spinal canal, with further narrowing due to early 
degenerative arthritis; that there is no evidence of a 
cervical fracture; that the veteran did not show 
manifestations of a central cord syndrome at the time of the 
1978 accident in service; and that the current cervical spine 
problems and the spastic bladder are not the consequences of 
the 1978 bicycle accident, but rather the consequences of 
congenital cervical spinal stenosis and cervical 
osteoarthritis worsened by the veteran's smoking habit.

With respect to anosmia, which was not clinically noted until 
about 1990, the neurological examiner reported that the 
veteran was presently asymptomatic.  The veteran winced 
noticeably when exposed to smelling salts (ammonia), although 
he claimed not to recognize the smell.  It was felt that he 
was "aggrandizing" the deficits associated with his sense 
of smell which, in any case, were more likely due to damage 
to the olfactory mucosa as a result of smoking than to damage 
to the olfactory nerve due to a head injury.

Regarding hearing loss, the neurological examiner did not 
believe that any hearing loss currently present was due to 
undetected skull damage associated with the 1978 bicycle 
accident since skull damage of that severity would also 
likely damage vestibular functions which were still intact.  
In addition, traumatic hearing loss should have become 
manifest immediately after the accident, which is not the 
case described in the contemporary medical records.  It was 
therefore concluded that any current hearing loss disability 
is not the result of head trauma dating from 1978.

At a hearing before the Board held in Washington D.C., in 
October 1999, the veteran reiterated events surrounding his 
allegation of sustaining a neck injury during the bicycle 
accident in October 1978.  The veteran added that he received 
treatment for a neck injury while hospitalized, as his entire 
spine was placed in a brace.  The veteran also testified that 
references to a neck disability were not made on Medical 
Board examination because physicians' were primarily 
concerned with the leg and wrist injuries.  The veteran also 
testified that he continued to receive treatment for a 
cervical spine disability subsequent to service.  The veteran 
stated that he received treatment for pain at Ohio State 
University.  With respect to his neurogenic bladder and 
anosmia disorders, the veteran testified that they too are 
related to the in-service incident, as the impact of the 
bicycle accident damaged his nerves.  Regarding his bilateral 
hearing loss, the veteran stated that the disability was 
incurred during his second period of service.  During that 
period, he was exposed to noise from small arms and rifle 
fire.  The veteran, through his representative, also stated 
that he received treatment for hearing loss within a year 
after service.  

Analysis

Cervical spine injury

After carefully reviewing and weighing the relevant evidence 
of record, the Board finds that the preponderance of the 
evidence is against the veteran's claim and is not in 
equipoise.  In this case, the Board acknowledges the 
veteran's contentions that his currently diagnosed cervical 
disorders were not detected in October 1978 when he sustained 
injuries after a bicycle accident.  The service medical 
records and post-service medical evidence, however, do not 
support those assertions.  The service medical records are 
silent with regard to a cervical spine injury and given the 
extensive medical observation, evaluation, and treatment 
accorded him after his October 1978 accident, it is highly 
improbable that the veteran's currently diagnosed cervical 
spine injuries would have remained undetected.  It is also 
noted that from 1979 to early 1990 no complaints of or 
findings associated with a cervical spine injury were noted.  
The veteran's cervical spine disabilities were initially 
documented in August 1990.  Thus the veteran's cervical 
arthritis was not demonstrated by objective clinical (x-ray) 
evidence in service or within the one-year presumptive 
period.  Also, the presence of cervical disc disease 
including one or more herniated cervical discs was also 
reported many years after service, although not confirmed on 
most recent VA cervical MRI study in May 1995.  In addition 
to the foregoing, the veteran's current neck problems have 
been attributed by the most recent VA neurological examiner 
in October 1997 to a congenital narrowing of the cervical 
canal and to cervical arthritis worsened by smoking.  Based 
on the foregoing, the preponderance of the evidence is 
against the veteran's claim.  The probative and persuasive 
evidence does not show that the veteran's cervical spine 
disabilities were incurred in service or related to the in-
service bicycle accident.  Additionally, in-service 
occurrence cannot be presumed.  

With respect to the congenital cervical spinal stenosis, it 
is noted that service connection for the congenital 
disability is not appropriate under 38 C.F.R. § 3.303(c), as 
congenital and developmental disorders are not contemplated 
by VA regulation.  

As previously mentioned, the Board is cognizant of the 
October 1992 and October 1997 examination reports, which are 
generally favorable to the veteran's claim.  Nevertheless, 
after carefully considering and weighing the service medical 
records in conjunction with the post-service medical evidence 
of record, the Board finds that the medical opinions provided 
within are of little probative and persuasive value.  The 
Board reiterates that when rendering the favorable opinions 
in 1992 and 1997, the examiners did not review the relevant 
medical records in the claims file which are inconsistent 
with the veteran's historical accounts.  Contrary to the 
veteran's assertions, the service medical records and post-
service medical reports for several years thereafter are 
silent with regard to a cervical spine injury or any 
residuals therefrom.  Thus the Board finds that the 
aforementioned medical opinions which attribute the veteran's 
cervical disorders to service are of limited probative value, 
as they are inconsistent with the evidence of record.  See 
Curry v. Brown, 7 Vet. App. 59 (1994); see generally Reonal 
v. Brown, 5 Vet. App. 458 (The Court held that a physician's 
opinion which appeared to rely at least in part, if not 
entirely, on the appellant's recitation of his medical 
history was not material.); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (The Court held that a physician's letters were 
not material because although the physician had examined 
appellant on many occasions there was no indication that the 
physician formed his opinion on a basis separate from 
appellant's recitation of his medical and service 
background.)

In light of the foregoing, the Board finds that the 
preponderance and weight of the evidence establishes that the 
veteran did not suffer any cervical spine injury in service, 
and that his current neck pathology cannot be attributed to 
the 1978 accident or to any other incident in service.  
Gilbert, supra.

Neurogenic bladder, anosmia, and bilateral hearing loss

The veteran also contends his neurogenic bladder, anosmia, 
and bilateral hearing loss are related to service or, in the 
alternative, all proximately due to an allegedly undetected 
neck injury which he sustained as a result of a bicycle 
accident in service in October 1978.  

As discussed above, the service medical records show no 
complaints of or treatment for a neurogenic bladder, anosmia, 
and bilateral hearing loss, and the service administrative 
reports show that he separated from service in 1979.  The 
post-service evidence shows that the veteran's neurogenic 
bladder was initially demonstrated in March 1987 (more than 7 
years after service), that his bilateral hearing loss 
disability was initially detected in 1990; and that his 
anosmia was initially documented in October 1992.  The 
probative and persuasive post-service medical evidence does 
not show that the disorders are related to service or related 
to any events from service.  

Specifically, regarding the neurogenic bladder, the Board 
notes that the post-service medical reports initially relate 
the veteran's disorder to a non-service connected low back 
disability and the examiner in 1997 stated that he could not 
be sure that the 1978 bicycle accident caused the current 
bladder dysfunction.  The examiner also indicated that the 
disorder might have been caused by a "previous condition."  
Otherwise, there is no evidence of record indicating that the 
veteran's bladder dysfunction is related to service or any 
events from service.  Regarding the veteran's anosmia, the 
probative and persuasive medical evidence does not show that 
the disorder is related to service or any events of service, 
and regarding the veteran's hearing loss, in 1997, the 
examiner, after reviewing the veteran's claims folder, stated 
that the veteran did not have a hearing loss disability in 
service or within a year after service.  Further although 
slight hearing loss was noted on entrance examination (not 
amounting to a hearing loss disability) there was no evidence 
of an increase in severity during service.  Opinions offered 
by VA examiners based on a review of all the evidence on 
file, that is a longitudinal review of the record, is 
considered to be an important factor in reaching an informed 
opinion.  Owens v. Brown, 7 Vet. App. 429 (1995).

Finally, the Board acknowledges the veteran's assertions and 
testimony that relates his disabilities to the alleged 
cervical spine injury which, as previously determined, did 
not occur in service.  Regarding this matter, the Board 
points out that 38 C.F.R. § 3.310 allows service connection 
only when the claimed disability is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  Because the veteran asserts that his 
neurogenic bladder disorder, anosmia, and bilateral hearing 
loss are directly related to his cervical spine disorders 
(non-service connected disabilities), these claims are 
legally insufficient.  As such, in this respect, the law is 
dispositive and the claims are denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In light of the foregoing, the Board finds that, on a direct 
basis, the preponderance of the evidence is against the 
veteran's claims and, on a secondary basis, the claims lack 
legal merit.  Thus, the appeal is denied.  Gilbert, supra.


ORDER

Service connection for a cervical spinal injury, cervical 
arthritis, or cervical disc disease is denied.

Service connection for a neurogenic bladder is denied.

Service connection for an anosmia is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The claim seeking a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU) 
has been denied by the RO on the grounds that the appellant 
is suitably employed.  (See supplemental statement of the 
case dated in May 1998.)  However, he was not employed during 
much of the time this appeal has been pending, and the 
current record reflects no evidence concerning the number of 
hours per week he currently works as the supervisor of a home 
shopping delivery system, nor any information as to the 
amount of income which his employment generates.  
Accordingly, the Board has no factual basis from which to 
conclude that this employment constitutes a "substantially 
gainful occupation" as required by 38 C.F.R. § 3.340 and 
3.341 (1998).  See also Friscia v. Brown, 7 Vet. App. 294, 
296-97 (1994).  Further clarification of these matters is 
required.

In addition, mention has been made on several occasions 
concerning vocational rehabilitation programs and evaluations 
which the appellant may have received.  Some of this 
information is already of record, but the entire contents of 
his VA vocational rehabilitation files, if any, are directly 
relevant to the TDIU issue and VA's failure to consult these 
records, if they exist, has been characterized as a 
"fundamental error" in a TDIU claim.  Moore v. Gober, 10 
Vet. App. 436, 440-41 (1997).

Accordingly, this appeal is remanded for the following 
further action:

1.  The RO should obtain and associate 
with the claims file for the remainder of 
this appeal any available VA vocational 
rehabilitation (Chapter 31) folder and 
counseling records which may exist.

2.  The RO should also request the 
veteran to submit information concerning 
his current employment status, the number 
of hours per week he is or was employed 
supervising a home shopping delivery 
system, and the amount of income 
generated by that employment.

3.  The RO should next review all of the 
relevant evidence and readjudicate the 
claim (dating from March 1991) seeking a 
TDIU.

If the benefits sought are not granted, the veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals






